76 F.3d 376
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Paul TURNER, Plaintiff-Appellant,v.Bill CLINTON, President;  George Allen, Governor,Defendants-Appellees.
No. 95-7770.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 18, 1995.Decided:  February 8, 1996.

John Paul Turner, Appellant Pro Se.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's orders dismissing this action for failure to plainly state his claims and denying his motion for reconsideration.   We dismiss the appeal for lack of jurisdiction because the orders are not appealable.   This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.   Loan Corp., 337 U.S. 541 (1949).   The orders here appealed are neither final orders nor appealable interlocutory or collateral orders.


2
We dismiss the appeal as interlocutory.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.   The motion to consolidate is denied.

DISMISSED